EXHIBIT 10.1

 

 

 

 

LOGO [g316525ex10_1.jpg]

CREDIT AGREEMENT

dated as of

March 14, 2012

among

NEWMARKET CORPORATION

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

CITIZENS BANK OF PENNSYLVANIA

as Syndication Agent

and

BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and RBS CITIZENS N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     23   

SECTION 1.03. Terms Generally

     23   

SECTION 1.04. Accounting Terms; GAAP

     23   

SECTION 1.05. Status of Obligations

     24   

ARTICLE II The Credits

     24   

SECTION 2.01. Commitments

     24   

SECTION 2.02. Loans and Borrowings

     24   

SECTION 2.03. Requests for Revolving Borrowings

     25   

SECTION 2.04. Determination of Dollar Amounts

     25   

SECTION 2.05. Swingline Loans

     26   

SECTION 2.06. Letters of Credit

     27   

SECTION 2.07. Funding of Borrowings

     31   

SECTION 2.08. Interest Elections

     32   

SECTION 2.09. Termination and Reduction of Commitments

     33   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     33   

SECTION 2.11. Prepayment of Loans

     34   

SECTION 2.12. Fees

     35   

SECTION 2.13. Interest

     36   

SECTION 2.14. Alternate Rate of Interest

     37   

SECTION 2.15. Increased Costs

     37   

SECTION 2.16. Break Funding Payments

     38   

SECTION 2.17. Taxes

     39   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     43   

SECTION 2.20. Expansion Option

     44   

SECTION 2.21. Administrative Borrower

     45   

SECTION 2.22. Judgment Currency

     45   

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

     46   

SECTION 2.24. Defaulting Lenders

     46   

ARTICLE III Representations and Warranties

     48   

SECTION 3.01. Organization; Powers; Subsidiaries

     48   

SECTION 3.02. Authorization; Enforceability

     48   

SECTION 3.03. Governmental Approvals; No Conflicts

     48   

SECTION 3.04. Financial Condition; No Material Adverse Change

     48   

SECTION 3.05. Properties

     49   

SECTION 3.06. Litigation, Environmental and Labor Matters

     49   

SECTION 3.07. Compliance with Laws and Agreements

     49   

SECTION 3.08. Investment Company Status

     50   

SECTION 3.09. Taxes

     50   

SECTION 3.10. ERISA

     50   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 3.11. Disclosure

     50   

SECTION 3.12. Federal Reserve Regulations

     50   

SECTION 3.13. Liens

     50   

SECTION 3.14. No Default

     50   

SECTION 3.15. No Burdensome Restrictions

     50   

ARTICLE IV Conditions

     50   

SECTION 4.01. Effective Date

     50   

SECTION 4.02. Each Credit Event

     52   

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

     52   

ARTICLE V Affirmative Covenants

     53   

SECTION 5.01. Financial Statements and Other Information

     53   

SECTION 5.02. Notices of Material Events

     54   

SECTION 5.03. Existence; Conduct of Business

     55   

SECTION 5.04. Payment of Obligations

     55   

SECTION 5.05. Maintenance of Properties; Insurance

     55   

SECTION 5.06. Books and Records; Inspection Rights

     55   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

     55   

SECTION 5.08. Use of Proceeds

     56   

SECTION 5.09. Subsidiary Guaranty

     56   

ARTICLE VI Negative Covenants

     56   

SECTION 6.01. Indebtedness

     56   

SECTION 6.02. Liens

     58   

SECTION 6.03. Fundamental Changes and Asset Sales

     58   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     59   

SECTION 6.05. Swap Agreements

     60   

SECTION 6.06. Transactions with Affiliates

     61   

SECTION 6.07. Restricted Payments

     61   

SECTION 6.08. Restrictive Agreements

     61   

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

     62   

SECTION 6.10. Sale and Leaseback Transactions

     62   

SECTION 6.11. Financial Covenants

     63   

ARTICLE VII Events of Default

     63   

ARTICLE VIII The Administrative Agent

     65   

ARTICLE IX Miscellaneous

     67   

SECTION 9.01. Notices

     67   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 9.02. Waivers; Amendments

     68   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     69   

SECTION 9.04. Successors and Assigns

     71   

SECTION 9.05. Survival

     74   

SECTION 9.06. Counterparts; Integration; Effectiveness

     74   

SECTION 9.07. Severability

     74   

SECTION 9.08. Right of Setoff

     74   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     75   

SECTION 9.10. WAIVER OF JURY TRIAL

     76   

SECTION 9.11. Headings

     76   

SECTION 9.12. Confidentiality

     76   

SECTION 9.13. USA PATRIOT Act

     77   

SECTION 9.14. Releases of Subsidiary Guarantors

     77   

SECTION 9.15. No Advisory or Fiduciary Duty

     78   

SECTION 9.16. Interest Rate Limitation

     78   

SECTION 9.17. Termination of the Commitments under the Existing Credit Agreement

     78   

ARTICLE X Cross-Guarantee

     79   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page

SCHEDULES:

 

Schedule 1.01

  —  

Excluded Real Property

 

Schedule 2.01

  —  

Commitments

 

Schedule 2.02

  —  

Mandatory Cost

 

Schedule 2.06

  —  

Existing Letters of Credit

 

Schedule 3.01

  —  

Subsidiaries

 

Schedule 6.01

  —  

Existing Indebtedness

 

Schedule 6.02

  —  

Existing Liens

 

EXHIBITS:

 

Exhibit A

 

—

 

Form of Assignment and Assumption

 

Exhibit B-1

  —  

[Intentionally Omitted]

 

Exhibit B-2

  —  

[Intentionally Omitted]

 

Exhibit C

  —  

Form of Increasing Lender Supplement

 

Exhibit D

  —  

Form of Augmenting Lender Supplement

 

Exhibit E

  —  

List of Closing Documents

 

Exhibit F-1

  —  

Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

  —  

Form of Borrowing Subsidiary Termination

 

Exhibit G

  —  

Form of Subsidiary Guaranty

 

Exhibit H-1

  —  

Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)

 

Exhibit H-2

  —  

Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

 

Exhibit H-3

  —  

Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)

 

Exhibit H-4

  —  

Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

 

Exhibit I-1

  —  

Form of Borrowing Request

 

Exhibit I-2

  —  

Form of Interest Election Request

 

Exhibit I-3

  —  

Form of Swingline Borrowing Request

 

Exhibit J

  —  

Form of Note

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of March 14, 2012 among NEWMARKET
CORPORATION, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto,
the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent and
BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION as Co-Documentation
Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted Covenant Requirement” means, with respect to the incurrence of any
applicable Indebtedness or the making of any Restricted Payment, the Leverage
Ratio shall not exceed, at the time thereof and after giving effect thereto
(including giving effect thereto on a Pro Forma Basis), 2.75 to 1.00.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor of the Obligations of the
Company or any Domestic Subsidiary would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$650,000,000.



--------------------------------------------------------------------------------

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars, (vi) Japanese Yen and (vii) any other
currency that is (x) a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) available in
the London interbank deposit market and (z) agreed to by the Administrative
Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”,
as the case may be, based upon the Leverage Ratio applicable on such date:

 

     Leverage Ratio:    Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   < 1.00 to 1.00      1.50 %      0.50 %      0.25 % 

Category 2:

   ³ 1.00 to 1.00 but


< 2.00 to 1.00

     1.75 %      0.75 %      0.30 % 

Category 3:

   ³ 2.00 to 1.00      2.00 %      1.00 %      0.35 % 

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood

 

2



--------------------------------------------------------------------------------

and agreed that each change in Category shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2 or 3 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means: (i) any Person, other than Bruce C. Gottwald, Floyd
D. Gottwald, Jr. or members of their respective families, or investment entities
owned entirely (directly or indirectly) by them, either individually or acting
in concert with one or more other persons, shall have acquired beneficial
ownership, directly or indirectly, of securities of the Company (or other
securities convertible into such securities) representing 25% or more of the
combined voting power of all securities of the Company entitled to vote in the
election of members of the governing body of the Company, other than securities
having such power only by reason of the happening of a contingency; (ii) the
occurrence of a change in the composition of the governing body of the Company
such that a majority of the members of any such governing body are not
Continuing Members; (iii) the occurrence of any “Change of Control” or similar
event as defined in any agreement or instrument evidencing any Material
Indebtedness with an original principal amount in excess of $25,000,000;
(iv) the failure at any time of the Company to legally and beneficially own and
control 100% of the issued and outstanding shares of capital stock of Ethyl
Corporation or Afton Chemical Corporation or the failure at any time of the
Company to have the ability

 

4



--------------------------------------------------------------------------------

to elect all of the governing body of Ethyl Corporation or Afton Chemical
Corporation; or (v) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Foreign Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Charitable Foundation” means The NewMarket Foundation, a non-stock, non-profit
Virginia corporation formed by the Company which qualifies as an exempt
organization under section 501(c)(3) of the Code which is organized and operated
solely for charitable purposes.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Company” means NewMarket Corporation, a Virginia corporation.

“Competitor” means any Person who is engaged directly, as a significant part of
its activities, in the business of manufacturing and selling lubricant and fuel
additives.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated EBIT” means, for any period, (a) Consolidated EBITDA for such
period minus (b) depreciation and amortization associated with Consolidated
EBITDA for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring non-cash expenses or
losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any cash payments made during
such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each such period, a “Reference Period”),
(i) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a Pro Forma Basis as
if such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP). In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded (i) any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly-owned
Subsidiary of the Company and (ii) the income (or loss) arising from Net
Mark-to-Market Exposure of the Foundry Park Rate Lock in an amount not to exceed
$25,000,000.

“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated stockholders’ equity of the Company and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP minus any Intangible
Assets.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.

“Continuing Members” means any member of the governing body of the Company
(i) who was a member of such governing body on the Effective Date or (ii) whose
nomination for election or election to such governing body was approved by a
majority of the members who were either members of such governing body on the
Effective Date or whose nomination or election was previously so approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Documentation Agent” means each of Bank of America, N.A. and PNC Bank,
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or

 

7



--------------------------------------------------------------------------------

generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders (each such
approval not to be unreasonably withheld or delayed).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to human health and safety matters (including occupational health
and safety).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Real Property” means the real property listed on Schedule 1.01.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) Other Connection Taxes;

 

9



--------------------------------------------------------------------------------

(b) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f); and

(c) U.S. federal withholding Taxes resulting from any law in effect (including
FATCA) on the date on which (i) such Recipient acquires its applicable ownership
interest in the Loan or Commitment (other than a Recipient acquiring its
applicable ownership interest pursuant to Section 2.19(b)) or (ii) such
Recipient changes its lending office, except to the extent that, in the case of
clause (i), pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a Recipient with respect to its applicable ownership interest in the Loan
or Commitment or, in the case of clause (ii), pursuant to Section 2.17, amounts
with respect to such Taxes were payable to such Recipient immediately before it
changed its lending office).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 12, 2010 by and among the Company, the foreign subsidiary borrowers
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the Effective Date.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, director of treasury, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $100,000,000.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and, in either case, that
has not ceased to be a Foreign Subsidiary Borrower pursuant to such Section.

“Foundry Park Loan Documents” means, collectively, the loan agreement, the
promissory note, deed of trust, assignment of leases and rents and security
agreement, environmental indemnity, deposit account control agreement, cash
management agreement and all other documents and instruments evidencing and
securing the $68,400,000 loan from PB (USA) Realty Corporation to Foundry Park
Subsidiary, as amended, extended, renewed and replaced from time to time.

“Foundry Park Rate Lock” means (i) that certain transaction dated as of June 25,
2009 under which the Foundry Park Subsidiary entered into a rate lock with
Goldman Sachs Bank USA and (ii) that certain transaction dated as of January 29,
2010 under which the Foundry Park Subsidiary entered into a rate lock with PB
Capital Corporation.

“Foundry Park Subsidiary” means Foundry Park I, LLC, a Virginia limited
liability company.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit, in either
case, in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

11



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided that the amount of such Indebtedness
shall be deemed to be the lesser of (i) the outstanding principal amount of such
Indebtedness plus all accrued and unpaid interest relating thereto and (ii) the
fair market value of the property secured by any such Lien, (g) all Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2012 relating to the Company and the Transactions.

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

12



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is two weeks or one, two, three or
six months thereafter, as the applicable Borrower (or the Company on behalf of
the applicable Borrower) may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Company as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate

 

13



--------------------------------------------------------------------------------

quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Agreed Currency in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to (or, in the case of Loans
denominated in Pounds Sterling, on the day of) the commencement of such Interest
Period, as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in an Equivalent Amount of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to (or, in the case of Loans denominated in Pounds
Sterling, on the day of) the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e), any Letter of Credit applications and any
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Mandatory Cost” is described in Schedule 2.02.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $50,000,000.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder.

Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (i) which guarantees Material
Indebtedness with an original principal amount in excess of $25,000,000,
(ii) which, as of the most recent fiscal quarter of the Company, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01, contributed greater than five
percent (5%) of the Company’s Consolidated EBITDA for such period or (iii) which
contributed greater than five percent (5%) of the Company’s Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Company’s Consolidated EBITDA or Company’s Consolidated Total Assets
attributable to Subsidiaries (other than Affected Foreign Subsidiaries) that are
not Subsidiary Guarantors exceeds fifteen percent (15%) of the Company’s
Consolidated EBITDA for any such period or fifteen percent (15%) of the
Company’s Consolidated Total Assets as of the end of any such fiscal quarter,
the Company (or, in the event the Company has failed to do so within ten days,
the Administrative Agent) shall designate sufficient Subsidiaries (other than
Affected Foreign Subsidiaries) as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.

“Maturity Date” means March 14, 2017.

“MeadWestvaco Lease” means that certain Deed of Lease dated as of January 11,
2007, as amended August 6, 2007, December 18, 2009 and thereafter from time to
time, between the Foundry Park Subsidiary and MeadWestvaco Corporation.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any obligations arising under any Swap Agreement,
the excess (if any) of all unrealized losses over all unrealized profits of such
Person arising from such obligation. “Unrealized losses” shall mean the fair
market value of the cost to such Person of replacing the Swap Agreement giving
rise to such obligation as of the date of determination (assuming the Swap
Agreement to be terminated as of that date), and “unrealized profits” means the
fair market value of the gain to such Person of replacing such Swap Agreement as
of the date of determination (assuming such Swap Agreement were to be terminated
as of that date).

 

15



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness” means Indebtedness: (i) as to which neither the
Company nor any of its Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (b) is directly or indirectly liable as a guarantor or otherwise
(except as an obligor under customary indemnification obligations (including
those arising under contractual arrangements) and other similar arrangements),
or (c) constitutes the lender; (ii) no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action against a Real Estate Subsidiary) would permit upon notice, lapse of time
or both any holder of any other Indebtedness of the Company or any of its
Subsidiaries (other than any Real Estate Subsidiary) to declare a default on
such other Indebtedness or cause the payment of the Indebtedness to be
accelerated or payable prior to its stated maturity; and (iii) as to which the
lenders have been notified in writing that they will not have any recourse to
the stock or assets of the Company or any of its Subsidiaries (other than Equity
Interests of a Real Estate Subsidiary).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates (to the extent (i) such Lender is
party hereto at the time such Lender or Affiliate enters into the related Swap
Agreement or Banking Services Agreement and (ii) in the case of an initial
Lender or its Affiliate, such Lender or Affiliate is party to the related Swap
Agreement or Banking Services Agreement entered into prior to the Effective
Date) under any Swap Agreement or any Banking Services Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes (including
branch profit Taxes) imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Taxes (other than a
connection arising from such Recipient having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment or
participation.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

16



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Company or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto (except in the case of clause (c) below, in which case within the time
period set forth in Section 5.09), (a) no Default has occurred and is continuing
or would arise after giving effect thereto, (b) such Person or division or line
of business is engaged in the same or a similar line of business as the Company
and the Subsidiaries or business reasonably related or ancillary thereto,
(c) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.09 shall have been taken within the applicable
time period set forth in Section 5.09, (d) the Company and the Subsidiaries are
in compliance, on a Pro Forma Basis after giving effect to such acquisition (but
without giving effect to any synergies or cost savings), with the covenants
contained in Section 6.11 recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds
$100,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections reasonably
requested by the Administrative Agent, (e) in the case of an acquisition or
merger involving the Company or a Subsidiary, the Company or such Subsidiary is
the surviving entity of such merger and/or consolidation and (f) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions, does not
exceed $25,000,000 during any fiscal year of the Company; provided that no such
Dollar limitation shall apply if at the time of the consummation of such
acquisition and immediately after giving effect (on a Pro Forma Basis) thereto,
the Leverage Ratio is equal to or less than 2.75 to 1.00.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are either not overdue by more than forty-five
(45) days or are being contested in compliance with Section 5.04;

 

17



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments and Liens arising under ERISA or the
Code with respect to an employee benefit plan (as defined in Section 313 of
ERISA) that do not constitute an Event of Default under clause (k) or clause
(l), respectively, of Article VII;

(f) easements, defects in title, zoning, land use and building laws
restrictions, rights-of-way, covenants, restrictions and similar encumbrances on
real property imposed by law, recorded in land records or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;

(g) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii);

(h) Liens arising from filing UCC financing statements relating solely to
(i) leases not prohibited by this Agreement and (ii) consignments and/or
bailments;

(i) Liens and deposits in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Company or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(k) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties and not adversely interfering in any
material respect with the ordinary conduct of the business of the Company or its
Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) cash;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

18



--------------------------------------------------------------------------------

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (b) above and entered into
with a financial institution satisfying the criteria described in clause
(d) above;

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(g) readily marketable securities, including Indebtedness or preferred stock,
rated BBB or higher by S&P or Baa3 or higher by Moody’s;

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Real Estate Subsidiaries” means all special-purpose real estate holding and/or
development entities which are Subsidiaries of the Company (other than those
formed to hold the Company’s and its Domestic Subsidiaries’ headquarters and
research and development facilities) with respect to real estate holding and/or
development activities located in the City of Richmond, Virginia, including,
without limitation, the Foundry Park Subsidiary.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
Federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
Federal tax purposes), (c) any Issuing Bank and (d) any other recipient of any
payment to be made under or on account of any Loan Document.

“Register” has the meaning set forth in Section 9.04.

 

19



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time and subject to Section 2.24, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.

“Required Subsidiary” means (i) each Material Subsidiary which is a Domestic
Subsidiary (other than Foundry Park I, LLC to the extent such Subsidiary is
prohibited from acting as a Subsidiary Guarantor hereunder pursuant to its Loan
Agreement dated as of January 28, 2010 with PB (USA) Realty Corporation as
lender and PB Capital Corporation as administrative agent, as such Loan
Agreement may be amended, extended, or modified from time to time, or pursuant
to any financing arrangement replacing or refinancing such Loan Agreement),
(ii) with respect to the Obligations of the Company, each Material Subsidiary
which is a Foreign Subsidiary (other than Affected Foreign Subsidiaries) and
(iii) with respect to the Obligations of any Foreign Subsidiary Borrower, each
Material Subsidiary which is a direct or indirect Subsidiary of such Foreign
Subsidiary Borrower.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, a Financial Officer or a vice president of
the Company or such other representative of the Company as may be designated in
writing by any one of the foregoing with the consent of the Administrative
Agent; and, with respect to the financial covenants only, a Financial Officer of
the Company.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, the
Senior Note Guaranty and each other document executed in connection with the
Senior Notes, as each such document may be amended, restated, supplemented or
otherwise modified from time to time thereafter.

“Senior Note Guaranty” means any guaranty executed and delivered pursuant to the
Senior Note Indenture.

 

20



--------------------------------------------------------------------------------

“Senior Note Indenture” means the Indenture entered into by the Company and the
trustee named therein pursuant to which the Senior Notes are issued, as such
Indenture may be amended, restated, supplemented, extended, renewed, replaced or
otherwise modified from time to time thereafter.

“Senior Notes” means the Company’s $150,000,000 in aggregate principal amount of
7 1/8% Senior Notes due December 15, 2016, issued pursuant to the Senior Note
Indenture, as such Notes may be amended, restated, supplemented, extended,
renewed, replaced or otherwise modified from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness for borrowed money of the
Company or any Subsidiary with an original principal amount in excess of
$25,000,000 (other than intercompany Indebtedness permitted by Section 6.01(c))
which is subordinated by the terms of the Subordinated Indebtedness Documents in
right of payment to the Obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company. For purposes of this Agreement
and the other Loan Documents, the Charitable Foundation shall not be considered
to be a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that is party to the Subsidiary
Guaranty. The Subsidiary Guarantors on the Effective Date are identified as such
in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Subsidiary Guarantor

 

21



--------------------------------------------------------------------------------

party thereto, and, in the case of any guaranty by a Foreign Subsidiary, any
other guaranty agreements as are requested by the Administrative Agent and its
counsel, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of section
7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Company and the Administrative Agent.

 

22



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company wishes to amend any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then the Company’s compliance with such provision shall be
determined on the basis of GAAP as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in a manner satisfactory to the Borrowers and the
Required Lenders. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

23



--------------------------------------------------------------------------------

SECTION 1.05. Status of Obligations. The Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which any Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures exceeding the Aggregate
Commitment or (c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
total outstanding Revolving Loans and LC Exposure, in each case denominated in
Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 ((or, if such Borrowing is denominated in (i) Japanese
Yen, JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen,
1,000,000 units of such currency)) and not less than $5,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY500,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 5,000,000 units of such currency). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall

 

24



--------------------------------------------------------------------------------

be in an amount that is an integral multiple of $250,000 and not less than
$250,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request substantially in the
form attached hereto as Exhibit I-1 and signed by the applicable Borrower, or
the Company on behalf of the applicable Borrower) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, (i) three (3) Business Days
(in the case of a Eurocurrency Borrowing denominated in Dollars) or (ii) four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the requested date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form attached hereto as Exhibit I-1 and signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

25



--------------------------------------------------------------------------------

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telecopy substantially in the form attached hereto as
Exhibit I-3, not later than 11:00 a.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to an
account of the Company designated by the Company (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to such Issuing Bank) by 1:00 p.m., New York City
time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the

 

26



--------------------------------------------------------------------------------

Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Company for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Company of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or the account of
any of its Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the relevant Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the relevant Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Company also shall submit a letter of credit application on
the relevant Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $100,000,000, (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitment and (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total outstanding Revolving Loans and LC Exposure, in
each case denominated in Foreign Currencies, shall not exceed the Foreign
Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit (x) with a one-year tenor may provide for the renewal thereof for
additional one-year periods and (y) may provide for a tenor in excess of one
year if approved by the Administrative Agent (such approval not to be
unreasonably withheld) (which tenor shall not, in the case of each of clauses
(x) and (y), in any event extend beyond the date referred to in clause
(ii) above).

 

27



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if an Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in

 

28



--------------------------------------------------------------------------------

Dollars, the Company shall, at its option, either (x) pay the amount of any such
tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
(or breach of its express obligations under the Loan Documents) on the part of
any Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at

 

29



--------------------------------------------------------------------------------

the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an

 

30



--------------------------------------------------------------------------------

amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all Events of Default have
been cured or waived.

(k) Issuing Bank Agreements. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currency and aggregate face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amount thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Company fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds by the close of
business (New York City time or Local Time, as applicable) on the proposed date
of the relevant Loans, to (x) an account of the Company designated by the
Company in the applicable Borrowing Request, in the case of Loans denominated in
Dollars and (y) an account of such Borrower in the relevant jurisdiction and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in a Foreign Currency; provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

31



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request substantially
in form attached hereto as Exhibit I-2 and signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request substantially in the form attached hereto as
Exhibit I-2 and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

32



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower (or the Company on its behalf) fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars, such Borrowing
shall be converted to an ABR Borrowing and (ii) in the case of a Borrowing
denominated in a Foreign Currency in respect of which the applicable Borrower
shall have failed to deliver an Interest Election Request prior to the third
(3rd) Business Day preceding the end of such Interest Period, such Borrowing
shall automatically continue as a Eurocurrency Borrowing in the same Agreed
Currency with an Interest Period of one month unless such Eurocurrency Borrowing
is or was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Borrowing is made, the Company shall repay
all Swingline Loans then outstanding.

 

33



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in substantially the form attached hereto as Exhibit J. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

 

34



--------------------------------------------------------------------------------

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (B) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely
as a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers shall
in each case immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the relevant Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All

 

35



--------------------------------------------------------------------------------

participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
absent manifest error in the calculation of the amount thereof.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders in their
reasonable determination that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and, unless repaid, (A) in the case
of a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made
as an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency,
such Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

37



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate

 

38



--------------------------------------------------------------------------------

of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay any Other Taxes (except Other Connection Taxes) to the relevant Governmental
Authority in accordance with applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The relevant Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority except with respect to any
such Taxes, penalties, interest and expenses arising from the Administrative
Agent’s, any Lender’s or an Issuing Bank’s, as the case may be, gross negligence
or willful misconduct. The indemnity under this Section 2.17(d) shall be paid
within ten (10) days after the Recipient delivers to the relevant Borrower a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 2.17(d) on behalf of any of its beneficial owners, an indemnity payment
under this Section 2.17(d) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Loan Parties for any Excluded
Taxes, in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Loan Party (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within ten (10) days after
the Administrative Agent or the applicable Loan Party (as

 

39



--------------------------------------------------------------------------------

applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes or Excluded Taxes so paid or payable by the Administrative Agent or the
applicable Loan Party (as applicable). Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrowers and the Administrative Agent,
at the time or times prescribed by law or reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrowers or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii) and (iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of any Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.17(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within ten (10) days after such expiration, obsolescence or inaccuracy) notify
the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit H (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of section 881(c)(3)(A) of the

 

40



--------------------------------------------------------------------------------

Code, (b) a “10 percent shareholder” of such Borrower within the meaning of
section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or a Tax benefit from a credit for Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund or Tax benefit (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund or Tax
benefit), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or Tax benefit).
Such indemnifying party, upon the request of such indemnified party, shall repay
to such indemnified party the amount paid to such indemnifying party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such indemnified party is
required to repay such refund or Tax benefit to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.17(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.17(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund or Tax benefit had never been
paid. This Section 2.17(g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the indemnifying party or any other
Person.

 

41



--------------------------------------------------------------------------------

(h) Issuing Bank. For purposes of Section 2.17(e), (f) and (g), the term
“Lender” includes each Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars by the Company, 12:00 noon,
New York City time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) [Reserved].

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent

 

42



--------------------------------------------------------------------------------

necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees that, to the extent permitted by applicable law, any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

43



--------------------------------------------------------------------------------

(b) In addition to the Company’s rights under Section 9.02(d), if (i) any Lender
requests compensation under Section 2.15, (ii) any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
relevant Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $150,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent, (ii) no Augmenting Lender shall be the Company or any Subsidiary or
Affiliate of the Company and (iii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis)
with the covenants contained in Section 6.11 and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative

 

44



--------------------------------------------------------------------------------

Agent shall determine, for the benefit of the other Lenders, as being required
in order to cause, after giving effect to such increase and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its Applicable
Percentage of such outstanding Revolving Loans, and (ii) except in the case of
any Incremental Term Loans, the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the Incremental Term Loans as
described in this Section 2.20; provided that any such Incremental Term Loan
Amendment shall require that any waivers or amendments of Section 4.02
(including the waiver of any Default that has the effect of waiving the
conditions in Section 4.02) shall also require the written consent or approval
of Lenders having Revolving Credit Exposures and unused Commitments in respect
of Revolving Loans representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments in respect of Revolving Loans. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

SECTION 2.21. Administrative Borrower. Each Borrower hereby irrevocably appoints
the Company as its agent for all purposes relevant to the administration of this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein (other than any waiver,
amendment or other modification contemplated by Section 9.02). Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Borrowers.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the

 

45



--------------------------------------------------------------------------------

Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

46



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

47



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite organizational power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary as of the Effective Date, noting whether such
Subsidiary is a Material Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens (it being understood and agreed that the
representation and warranty contained in this sentence shall cease to apply to
any such shares or other equity interests to the extent such shares or other
equity interests have been sold, transferred or otherwise disposed of by the
Company or such Subsidiary to a non-affiliated third party in accordance with
the terms of this Agreement following the Effective Date). There are no
outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2011 reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly,

 

48



--------------------------------------------------------------------------------

in all material respects, the consolidated financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, other than Liens permitted by Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer the Company, threatened in writing against the Company or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability on the part of the Company or any of its Subsidiaries.

(c) There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of any Responsible Officer,
threatened in writing. The hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters. All material payments due from the Company
or any of its Subsidiaries, or for which any claim may be made against the
Company or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information (other than
information of a general economic or industry nature) furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

 

50



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Steven M. Edmonds, general counsel of the Company and (ii) Hunton &
Williams LLP, special counsel for the Loan Parties, in each case covering such
other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Company’s 2016 fiscal
year, together with such information as the Administrative Agent and the Lenders
shall reasonably request (including, without limitation, a detailed description
of the assumptions used in preparing such projections).

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received evidence satisfactory to it
that Existing Credit Agreement shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans).

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the Transactions have been obtained and are in full force and
effect.

 

51



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received (or provisions reasonably
satisfactory to the Administrative Agent shall have been made for the concurrent
payment of) all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than in the case of a refinancing of a
Borrowing with a new Borrowing that does not increase the aggregate principal
amount of the Loans of any Lender outstanding), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

 

52



--------------------------------------------------------------------------------

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than unasserted contingent indemnification obligations not yet due
and payable) and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

53



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not more than forty-five (45) days
following the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Company for each quarter of such fiscal year in
form reasonably satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (f) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default known to a Responsible Officer of the Company;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

54



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to so
maintain such authority, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any asset sale, merger, consolidation, liquidation or
dissolution permitted under Section 6.03; provided, further that neither the
Company nor any Subsidiary shall be required to preserve any such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names if the governing body of the Company or such Subsidiary should
reasonably determine that the preservation thereof is no longer desirable in the
conduct of the Company’s or such Subsidiary’s business and such failure to so
preserve is not materially adverse to the Lenders.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty excepted, in accordance with industry standards and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
accordance with GAAP. The Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent (or if any
Event of Default has occurred and is continuing, any Lender), upon reasonable
prior notice, to visit and inspect its properties during normal business hours,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Company may, if it so chooses, be present or participate in
any such discussions), all at such reasonable times and as often as reasonably
requested; provided, that so long as no Event of Default has occurred and is
continuing, (i) the Administrative Agent and its designated representatives
shall not be reimbursed for more than one such visit and inspection per year and
(ii) the Administrative Agent shall give the Company not less than three
(3) Business Days’ prior notice of its intent to conduct any such visit and
inspection. The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Company and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders. To the extent that the
Administrative Agent or any Lender obtains possession of any proprietary
information in the course of such visit or inspection, the Administrative Agent
and each Lender shall handle such information in accordance with Section 9.12 of
this Agreement.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to

 

55



--------------------------------------------------------------------------------

which it is a party, except, in the case of each of parts (i) and (ii) of this
Section 5.07, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including,
without limitation (i) to refinance the Existing Credit Agreement and (ii) to
finance Permitted Acquisitions and capital expenditures. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty. Promptly but in any event within thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person becomes a Required Subsidiary, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Required Subsidiary to deliver to the Administrative Agent a
Subsidiary Guaranty (or a joinder to an existing Subsidiary Guaranty (in the
form contemplated thereby)) pursuant to which such Required Subsidiary agrees to
be bound by the terms and provisions thereof, such Subsidiary Guaranty to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than unasserted contingent indemnification obligations not yet due and
payable) and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof (other than for accrued interest, premiums, costs and expenses);

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary; provided that
the aggregate principal amount of Indebtedness of the Company’s Subsidiaries
that are not Loan Parties permitted to be guaranteed by the Loan Parties in
reliance on this clause (d) shall not exceed $100,000,000 at any time
outstanding;

 

56



--------------------------------------------------------------------------------

(e) Guarantees by any Loan Party of the Senior Notes and guarantees by any Loan
Party pursuant to the Foundry Park Loan Documents and any other Indebtedness
permitted under Section 6.01(h);

(f) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (other than for accrued interest, premiums, costs and expenses);
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f) shall not exceed $50,000,000 at any time outstanding;

(g) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(h) Indebtedness of any Real Estate Subsidiary with respect to the finance,
acquisition or improvement of real estate development projects; provided that
(i) the aggregate outstanding principal amount of Indebtedness permitted by this
clause (h) shall not exceed $300,000,000 at any time and (ii) the aggregate
outstanding principal amount of all such Indebtedness permitted by this clause
(h) that is not Non-Recourse Indebtedness (“Recourse Indebtedness”) shall not
exceed $200,000,000 at any time; provided that such Recourse Indebtedness shall
mature after, and shall not require any scheduled amortization or other
scheduled payments of principal in excess of an aggregate amount of twenty five
percent (25%) of the original stated principal amount of any such Recourse
Indebtedness prior to, the date that is 181 days after the Maturity Date (it
being understood that any provision requiring an offer to purchase such Recourse
Indebtedness as a result of a change of control or asset sale shall not violate
the foregoing restriction);

(i) Indebtedness of the Company or any Subsidiary secured by a Lien on any asset
of the Company or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$50,000,000 at any time; and

(j) unsecured Indebtedness (including Subordinated Indebtedness with
subordination terms reasonably acceptable to the Administrative Agent) of the
Company or any of its Subsidiaries; provided that (i) both immediately prior to
and after giving effect (including giving effect on a Pro Forma Basis) thereto,
no Default or Event of Default shall exist or result therefrom, (ii) such
Indebtedness is not guaranteed by any Subsidiary of the Company other than the
Subsidiary Guarantors and (iii) if the Company is not in compliance with the
Adjusted Covenant Requirement, (x) the aggregate outstanding principal amount of
such Indebtedness shall not exceed the greater of (1) $300,000,000 and (2) the
amount of such Indebtedness incurred when the Company was in compliance with the
Adjusted Covenant Requirement and (y) such Indebtedness shall mature after, and
shall not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 181 days after the Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction); provided, further, that the aggregate principal amount of
Indebtedness of the Company’s Subsidiaries that are not Loan Parties permitted
by this clause (j) shall not exceed $100,000,000 at any time outstanding.

 

57



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on Excluded Real Property;

(c) the MeadWestvaco Lease;

(d) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than for accrued
interest, premiums, costs and expenses);

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary; and

(g) Liens on cash in an amount not to exceed $50,000,000 in connection with the
cash collateralization of the Foundry Park Rate Lock;

(h) Liens on the Equity Interests and/or assets of Real Estate Subsidiaries in
connection with Indebtedness permitted under Section 6.01(h) so long as such
Liens attach only to the real property financed by such Indebtedness and or the
Equity Interests and/or assets related to such real property of such Real Estate
Subsidiaries, as the case may be; and

(i) Liens on assets of the Company and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $50,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one

 

58



--------------------------------------------------------------------------------

transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i) any Person (including any Subsidiary) may merge into the Company in a
transaction in which the Company is the surviving corporation;

(ii) (a) any Subsidiary may merge into a Loan Party in which the surviving
entity is such Loan Party (provided that any such merger involving the Company
must result in the Company as the surviving entity) and (b) any Subsidiary that
is not a Loan Party may merge into any other Subsidiary that is not a Loan
Party;

(iii) (a) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party and (b) any Subsidiary that is not a Loan Party may sell,
transfer, lease or otherwise dispose of its assets to any other Subsidiary that
is not a Loan Party;

(iv) the Foundry Park Subsidiary may amend, renew and replace the MeadWestvaco
Lease;

(v) the Company and its Subsidiaries may (A) sell inventory and Permitted
Investments in the ordinary course of business, (B) effect sales, trade-ins or
dispositions of obsolete, surplus or used property for value in the ordinary
course of business consistent with past practice, (C) enter into licenses of
technology in the ordinary course of business, (D) lease, license, sublease,
sublicense or co-locate space within real property, the interest of which is
owned or held by the Company and/or its Subsidiaries, (E) sell, transfer, lease,
donate or otherwise dispose of the Excluded Real Property, (F) in order to
resolve disputes that occur in the ordinary course of business, discount or
otherwise compromise for less than the face value thereof, notes or accounts
receivables, (G) sell or dispose of shares of Equity Interests of any Subsidiary
in order to qualify members of the governing body of such Subsidiary as required
by applicable law, and (H) make any other sales, transfers, leases or
dispositions that, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(H) during any fiscal year of the Company, does not exceed 5% of Consolidated
Tangible Net Worth of the Company as of the most recently completed fiscal year
of the Company;

(vi) the Company and its Subsidiaries may enter into Sale and Leaseback
Transactions permitted by Section 6.10; and

(vii) any Subsidiary that is not a Material Subsidiary may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and is not materially disadvantageous to
the Lenders.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including

 

59



--------------------------------------------------------------------------------

pursuant to any merger or consolidation with any Person that was not a wholly
owned Subsidiary prior to such merger or consolidation) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) Permitted Acquisitions;

(c) (i) investments by the Company and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries and (ii) intercompany loans and
advances described on Schedule 6.01 hereto;

(d) investments, loans or advances made by the Company in or to any Subsidiary
and made by any Subsidiary in or to the Company or any other Subsidiary
(provided that not more than an aggregate amount of $300,000,000 in investments,
loans or advances or capital contributions may be made and remain outstanding,
at any time, by Loan Parties to Subsidiaries which are not Loan Parties;
provided that (i) no such Dollar limitation shall apply if at the time of
incurrence of any applicable Indebtedness or the making of any applicable
investment, loan or advance and immediately after giving effect (on a Pro Forma
Basis) thereto, the Leverage Ratio is equal to or less than 2.00 to 1.00 and
(ii) intercompany accounts receivable and accounts payable arising in the
ordinary course of business for services rendered or the purchase or sale of
assets among the Company and its Subsidiaries shall not count against any
limitation set forth in this Section 6.04(d) and shall be permitted under this
Section 6.04(d) so long as such arrangements are in compliance with
Section 6.06(a));

(e) Guarantees of trade account payables incurred by the Borrower or any of its
Subsidiaries in the ordinary course of business and on payment terms not to
exceed 120 days;

(f) Guarantees constituting Indebtedness permitted by Section 6.01;

(g) Swap Agreements permitted by Section 6.05 below;

(h) loans or advances to employees, officers or directors of the Company or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;

(i) Equity Interests in the ordinary course of business and consistent with past
practices in connection with the satisfaction or enforcement of Indebtedness or
litigation or other claims due or owing to the Company or such Subsidiary or as
security for any such Indebtedness or litigation or claim; and

(j) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances does not exceed
$50,000,000 in the aggregate at any time outstanding.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating

 

60



--------------------------------------------------------------------------------

rate to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Company or any Subsidiary, including, without
limitation, Indebtedness evidenced by the Foundry Park Loan Documents.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07. Notwithstanding the foregoing, transactions with the Charitable
Foundation shall in no event be considered to be transactions with an Affiliate.

SECTION 6.07. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends, including in connection with any stock split, with respect to its
Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Company may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Company and its Subsidiaries and (d) the Company and its
Subsidiaries may make any other Restricted Payment so long as no Default or
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including giving effect on a Pro
Forma Basis) thereto and, if the Company is not in compliance with the Adjusted
Covenant Requirement, the aggregate amount of all such Restricted Payments
during any fiscal year of the Company does not exceed $50,000,000.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or the Senior
Note Documents, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to any asset sale pending such sale, provided such
restrictions and conditions apply only to such assets and such sale is permitted
hereunder (iv) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Indebtedness permitted by this Agreement if
(A) such restrictions or conditions are customary for such Indebtedness and
(B) in the case of such restrictions or conditions applicable to Loan Parties
(other than restrictions or conditions imposed by agreements relating to
Indebtedness in an aggregate principal amount of less than $10,000,000), such
restrictions and conditions are no more restrictive than the comparable
restrictions and conditions set forth in this Agreement, (v) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

61



--------------------------------------------------------------------------------

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
after the Effective Date to, directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness, except regularly scheduled payments of principal and
interest as permitted by the terms of the Subordinated Indebtedness Documents.
Furthermore, the Company will not, and will not permit any Subsidiary after the
Effective Date to, amend any Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) where such
amendment, modification or supplement provides for the following or which has
any of the following effects:

(a) increases the overall principal amount of any such Subordinated Indebtedness
or increases the amount of any single scheduled installment of principal or
interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Subordinated Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Subordinated Indebtedness;

(d) increases the rate of interest accruing on such Subordinated Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Company, any Subsidiary and/or
the Lenders or (ii) is more onerous in any material respect than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

SECTION 6.10. Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction after
the Effective Date, other than Sale and Leaseback Transactions in respect of
which the net cash proceeds received in connection therewith does not exceed
$50,000,000 in the aggregate during any fiscal year of the Company, determined
on a consolidated basis for the Company and its Subsidiaries.

 

62



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after March 31, 2012, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.00 to 1.00.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2012, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace and cure periods);

 

63



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by an unaffiliated third party
insurer that has not denied coverage) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) the subordination provisions of any Subordinated Indebtedness shall cease to
be in full force and effect (other than in accordance with their terms);

 

64



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as

 

65



--------------------------------------------------------------------------------

shall be necessary under the circumstances as provided in Section 9.02) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
(such successor to be approved by the Company, such approval not to be
unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no approval of the Company shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed

 

66



--------------------------------------------------------------------------------

appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or a Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent as it
makes with respect to the Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o NewMarket Corporation, 330 South Fourth
Street, Richmond, Virginia 23219-4350, Attention of David A. Fiorenza, Chief
Financial Officer (Telecopy No. (804) 788-5435; Telephone No. (804) 788-5055);
and Attention of Cameron D. Warner, Jr., Treasurer (Telecopy No. (804) 788-5435,
Telephone No. (804) 788-6495).

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603-2003, Attention of Joyce King (Telecopy No.
(888) 292-9533) and (B) in the case of Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., 277 Park Avenue, 23rd
Floor, New York, New York 10172, Attention of Philip Mousin (Telecopy No.
(646) 534-3079);

(iii) if to JPMorgan as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of
Joyce King (Telecopy No. (888) 292-9533),or in the case of any other Issuing
Bank, to it at the address and telecopy number specified from time to time by
such Issuing Bank to the Company and the Administrative Agent;

 

67



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of Joyce
King (Telecopy No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent and the Company agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (other than any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.11, in each case which shall only require the consent of the Required
Lenders), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with the consent of

 

68



--------------------------------------------------------------------------------

the parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), or (vi) release the Company
or all or substantially all of the Subsidiary Guarantors from their obligations
under Article X or the Subsidiary Guaranty, as applicable, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers party to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel for the Administrative
Agent and one additional local counsel in each applicable jurisdiction, in
connection with the syndication of the credit facilities provided for herein,
the distribution (including, without limitation, via the internet or through a
service such as Intralinks), the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of

 

69



--------------------------------------------------------------------------------

Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent and one
additional counsel for all of the Lenders and additional counsel as the
Administrative Agent or any Lender or group of Lenders reasonably determines are
necessary in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of (or breach of its
express obligations under the applicable Loan Documents by) such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that are permitted under relevant applicable law as losses or damages arising
from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, any Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages resulting from
the gross negligence or willful misconduct of such Indemnitee, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

70



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand (together with reasonably detailed invoices)
therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or,
subject to Section 9.04(b)(ii)(E) below, if an Event of Default has occurred and
is continuing, to any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

71



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) the assignee shall not be a Competitor unless an Event of Default referred
to in clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing or the Company has consented in writing to such assignment;

(F) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to any
Borrower described in section 108(e)(4) of the Code; and

(G) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof

 

72



--------------------------------------------------------------------------------

from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; and (D) without the prior written consent of the Administrative
Agent, no participation shall be sold to a prospective participant that bears a
relationship to any Borrower described in section 108(e)(4) of the Code. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) shall be subject to the requirements and limitations therein,
including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender); (B) agrees to be subject to the provisions of Sections
2.18 and 2.19 as if it were an assignee under paragraph (b) of this Section; and
(C) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent (i) such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation and (ii) the sale of the
participation to such Participant is made with the Company’s prior written
consent. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

73



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any

 

74



--------------------------------------------------------------------------------

Borrower or any Subsidiary Guarantor against any of and all of the Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. EACH FOREIGN SUBSIDIARY
BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED
AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK
CITY. THE COMPANY HEREBY REPRESENTS, WARRANTS AND CONFIRMS THAT THE COMPANY HAS
AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY A SUBSIDIARY
GUARANTOR WHICH IS A FOREIGN SUBSIDIARY). SAID DESIGNATION AND APPOINTMENT SHALL
BE IRREVOCABLE BY EACH SUCH FOREIGN SUBSIDIARY BORROWER UNTIL ALL LOANS, ALL
REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE BY
SUCH FOREIGN SUBSIDIARY

 

75



--------------------------------------------------------------------------------

BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF AND SUCH FOREIGN
SUBSIDIARY BORROWER SHALL HAVE BEEN TERMINATED AS A BORROWER HEREUNDER PURSUANT
TO SECTION 2.23. EACH FOREIGN SUBSIDIARY BORROWER HEREBY CONSENTS TO PROCESS
BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY
BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS SECTION 9.09(D);
PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON
SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF APPLICABLE TO) SUCH FOREIGN
SUBSIDIARY BORROWER AT ITS ADDRESS SET FORTH IN THE BORROWING SUBSIDIARY
AGREEMENT TO WHICH IT IS A PARTY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN
SUBSIDIARY BORROWER SHALL HAVE GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
(WITH A COPY THEREOF TO THE COMPANY). EACH FOREIGN SUBSIDIARY BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR
BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN
SUBSIDIARY BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN SUBSIDIARY BORROWER. TO THE
EXTENT ANY FOREIGN SUBSIDIARY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents,

 

76



--------------------------------------------------------------------------------

including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty (i) if such
Subsidiary Guarantor is no longer a Material Subsidiary or (ii) if such
Subsidiary Guarantor is a Real Estate Subsidiary and such Real Estate Subsidiary
is entering into a transaction in respect of which it incurs Indebtedness in
reliance on Section 6.01(h).

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents (other than unasserted contingent indemnification obligations not yet
due and payable) and the other Obligations (other than obligations under any
Swap Agreement or any Banking Services Agreement, and other Obligations
expressly stated

 

77



--------------------------------------------------------------------------------

to survive such payment and termination) shall have been paid in full, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15. No Advisory or Fiduciary Duty. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrowers have consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) no Lender has any obligation to any
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and no Lender has any obligation to disclose any of such interests
to the Borrowers or its respective Affiliates. To the fullest extent permitted
by law, the Borrowers hereby waive and release any claims that they may have
against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. Termination of the Commitments under the Existing Credit
Agreement. Each of the signatories hereto that is also a party to the Existing
Credit Agreement hereby agrees that, as of the Effective Date, all of the
commitments to extend credit under the Existing Credit Agreement to which such
signatory is a party will be terminated and cancelled automatically and any and
all required notice periods in connection with such termination are hereby
waived and of no further force and effect.

 

78



--------------------------------------------------------------------------------

ARTICLE X

Cross-Guarantee

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is and remains an Affected Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Obligation incurred
solely by or on behalf of, the Company or any Subsidiary Guarantor which is a
Domestic Subsidiary.

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations. Each
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

79



--------------------------------------------------------------------------------

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

Each Borrower agrees that any and all claims of such Borrower against any other
Borrower or any other guarantor of the Obligations (each an “Obligor”) with
respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Obligations (other
than unasserted contingent indemnification obligations not yet due and payable);
provided that, as long as no Event of Default has occurred and is continuing,
such Borrower may receive payments of principal and interest from any Obligor
with respect to Intercompany Indebtedness. Notwithstanding any right of any
Borrower to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Borrower, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the holders of Obligations and
the Administrative Agent in those assets. No Borrower shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document, any Swap Agreement or any Banking Services Agreement have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Obligations, due or to become due, until such Obligations shall
have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Borrower upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Obligations and
the termination of all financing arrangements pursuant to any Loan Document
among any Borrower and the holders of Obligations, such Borrower shall receive
and hold the same in trust, as trustee, for the benefit of the holders of
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the holders of Obligations, in the form received (except for
the endorsement or assignment of the Borrower where necessary), for application
to any of the Obligations, due or not due, and, until so delivered, the same
shall be held in trust by the Borrower as the property of the holders of
Obligations. If any such Borrower fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Borrower
agrees that until the Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among any Borrower and the holders of
Obligations have been terminated, no Borrower will assign or transfer to any
Person (other than the Administrative Agent) any claim any such Borrower has or
may have against any Obligor.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower

 

80



--------------------------------------------------------------------------------

by virtue hereof, upon the failure of any other Borrower to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Borrower hereby promises to and
will, upon receipt of written demand by the Administrative Agent, any Issuing
Bank or any Lender, forthwith pay, or cause to be paid, to the Administrative
Agent, any Issuing Bank or any Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. Each Borrower further agrees that if payment in respect of any
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent, any Issuing Bank or any
Lender, disadvantageous to the Administrative Agent, any Issuing Bank or any
Lender in any material respect, then, at the election of the Administrative
Agent, such Borrower shall make payment of such Obligation in Dollars (based
upon the applicable Equivalent Amount in effect on the date of payment) and/or
in New York, Chicago or such other Eurocurrency Payment Office as is designated
by the Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, any Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, any Issuing Bank
and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Obligations.

[Signature Pages Follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWMARKET CORPORATION,

as the Company

By  

/s/ David A. Fiorenza

  Name: David A. Fiorenza   Title: Chief Financial Officer and Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

By

 

/s/ Philip Mousin

  Name: Philip Mousin   Title: Credit Executive

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

individually as a Lender and as Syndication Agent

By  

/s/ Leslie D. Broderick

  Name: Leslie D. Broderick   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Documentation Agent
By  

/s/ Jundie Cadiera

  Name: Jundie Cadiera   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent By  

/s/ Mark Worthy

  Name: Mark Worthy   Title: AVP, Corporate Banking

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By  

/s/ James E. Davis

  Name: James E. Davis   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Patrick McGraw

  Name: Patrick McGraw   Title: Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By  

/s/ Craig Welch

  Name: Craig Welch   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

BMO HARRIS FINANCING INC., as a Lender By  

/s/ Mark Mital

  Name: Mark Mital   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Brian P. Fox

  Name: Brian P. Fox   Title: Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By  

/s/ Michael Kingsley

  Name: Michael Kingsley   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By  

/s/ Van Buren Knick II

  Name: Van Buren Knick II   Title: Senior Vice President

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a Lender By  

/s/ Luke Huang

  Name: Luke Huang   Title: VP & DGM

 

Signature Page to Credit Agreement

NewMarket Corporation



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXCLUDED REAL PROPERTY

All real property owned by the following Real Estate Subsidiaries:

 

  1. Foundry Park I, LLC

 

  2. Foundry Park II, LLC

 

  3. Gamble’s Hill, LLC

 

  4. Gamble’s Hill Third Street, LLC

 

  5. Gamble’s Hill Tredegar, LLC

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 88,000,000   

CITIZENS BANK OF PENNSYLVANIA

   $ 88,000,000   

BANK OF AMERICA, N.A.

   $ 77,000,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 77,000,000   

BRANCH BANKING & TRUST COMPANY

   $ 60,000,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 60,000,000   

TD BANK, N.A.

   $ 60,000,000   

BMO HARRIS FINANCING INC.

   $ 45,000,000   

KEYBANK NATIONAL ASSOCIATION

   $ 35,000,000   

THE NORTHERN TRUST COMPANY

   $ 25,000,000   

CAPITAL ONE, NATIONAL ASSOCIATION

   $ 25,000,000   

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

   $ 10,000,000   

AGGREGATE COMMITMENT

   $ 650,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

LOGO [g316525g39k53.jpg]

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

LOGO [g316525g84b98.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.



 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Issuer

   LOC #      Beneficiary    Expiration Date      Purpose    Outstanding Balance
 

JPMorgan

     CPCS-932019       Travelers      12/31/12       Insurance      2,516,400.50
  

JPMorgan

     CPCS-906351       Zurich American      03/01/13       Insurance     
1,738,000.00   

JPMorgan

     CPCS-906350       ACE Insurance      03/01/13       Insurance     
1,265,575.00   

JPMorgan

     CPCS-952925       IEMA      08/31/13       Insurance      25,000.00   

JPMorgan

     CPCS-940859       Petroperu


S.A.A./BBVA

Continental

     01/31/14       Trade support      583,619.36   



SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of Formation

   Company’s Ownership
Interest    “Material Subsidiary”
(Y or blank for No)    “Subsidiary Guarantor”
(Y or blank for No)

Afton Chemical Additives Corporation

   VA    100% indirectly    Y    Y

Afton Chemical Asia Pacific, LLC

   VA    100% indirectly    Y    Y

Afton Chemical Asia PTE Ltd.

   Singapore    100% indirectly    Y   

Afton Chemical Canada Corporation

   Canada    100% indirectly      

Afton Chemical Canada Holdings, Inc.

   VA    100% indirectly    Y    Y

Afton Chemical China Corporation, PTE Ltd.

   Singapore    100% indirectly      

Afton Chemical Corporation

   DE    100% directly    Y    Y

Afton Chemical De Mexico, S.A. De C.V.

   Mexico    100% indirectly      

Afton Chemical De Venezuela, C.A.

   Venezuela    100% indirectly      

Afton Chemical GmbH

   Germany    100% indirectly      

Afton Chemical India Private Limited

   India    100% indirectly      

Afton Chemical Industria de Aditivos Ltda

   Brazil    100% indirectly    Y   

Afton Chemical Intangibles, LLC

   VA    100% indirectly    Y    Y

Afton Chemical Japan Corporation

   Japan    100% indirectly      

Afton Chemical Japan Holdings, Inc.

   VA    100% indirectly    Y    Y

Afton Chemical Korea Co. Ltd.

   Korea    100% indirectly      

Afton Chemical SPRL

   Belgium    100% indirectly      

Afton Chemical Technology (Shanghai) Co., Ltd.

   Shanghai    100% indirectly      

Afton Chemical Trading (Beijing) Co. Ltd.

   Beijing    100% indirectly      

Afton Chemical UK Holdings Limited

   UK    100% indirectly      

Afton Chemical Limited

   UK    100% indirectly    Y   

Afton Cooper Limited

   UK    100% indirectly      

Afton Chemical (Suzhou) Co. Ltd.

   China    100% indirectly      

EID Corporation

   Liberia    100% indirectly      

Ethyl Asia Pacific LLC

   VA    100% indirectly    Y    Y

Ethyl Canada Holdings, Inc.

   VA    100% indirectly    Y    Y

Ethyl Canada Inc.

   Canada    100% indirectly      

Ethyl Corporation

   VA    100% directly    Y    Y

Ethyl Export Corporation

   VA    100% indirectly    Y    Y

Ethyl Interamerica Corporation

   DE    100% indirectly    Y    Y

Ethyl Ventures, Inc.

   VA    100% indirectly    Y    Y

Foundry Park I, LLC

   VA    100% indirectly    Y   

Foundry Park II, LLC

   VA    100% indirectly    Y    Y

Gamble’s Hill Lab, LLC

   VA    100% indirectly    Y    Y

Gamble’s Hill Landing, LLC

   VA    100% indirectly    Y    Y

Gamble’s Hill Third Street, LLC

   VA    100% indirectly    Y    Y

Gamble’s Hill Tredegar, LLC

   VA    100% indirectly    Y    Y

Gamble’s Hill, LLC

   VA    100% indirectly    Y    Y

Interamerica Terminals Corporation

   VA    100% indirectly    Y    Y

Libby G Corporation

   Liberia    100% indirectly      

NewMarket Development Corporation

   VA    100% directly    Y    Y

NewMarket Investment Corporation

   VA    100% directly    Y    Y

NewMarket Services Corporation

   VA    100% directly    Y    Y

Old Town, LLC

   VA    100% indirectly    Y    Y

Polartech Additives China Holding AG

   Switzerland    100% indirectly      

Polartech Additives Holding AG

   Switzerland    100% indirectly      

Polartech Additives Inc.

   Canada    100% indirectly      

Polartech Eastern Europe Kft.

   Hungary    100% indirectly      

Polartech India Pvt. Ltd.1

   India    100% indirectly      

Polartech Ltd.

   UK    100% indirectly      

Servicios Afton De Mexico, S.A. De C.V.

   Mexico    100% indirectly      

The Edwin Cooper Corporation

   VA    100% indirectly    Y    Y

 

 

1 

This entity will change its name to Afton Chemical (Hyderabad) Pvt. Ltd.
effective as of April 2, 2012.



SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

1. Indebtedness under the Foundry Park Loan Documents.

 

2. Indebtedness under the Senior Note Documents.

 

3. Afton Chemical Corporation loan to Afton Chemical UK Holding for $98,431,080.

 

4. Afton Chemical Corporation loan to Afton Chemical Asia PTE for $13,402,000.



SCHEDULE 6.02

EXISTING LIENS

 

1. Liens securing the obligations under the Foundry Park Loan Documents



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:   

NewMarket Corporation and certain Foreign Subsidiary Borrowers

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of March 14, 2012 among NewMarket Corporation, the Foreign Subsidiary
Borrowers from time to time parties thereto, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto 6.    Assigned Interest:   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of
Commitment/Loans for all
Lenders

     Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2   $            $                   %  $            $        
          %  $            $                   % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and an Issuing Bank By:  

 

  Title: [Consented to:]3 NEWMARKET CORPORATION By:  

 

  Title:

 

2 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (vi) it does not bear a relationship to any
Borrower described in section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT B-2

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
March 14, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NewMarket Corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[        ], thereby making the aggregate amount of its
total Commitments equal to $[        ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[        ] with
respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

NEWMARKET CORPORATION By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Credit Agreement, dated as of March 14, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among NewMarket Corporation (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[        ]] [and] [a commitment with respect to Incremental Term Loans
of $[        ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

NEWMARKET CORPORATION By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

NEWMARKET CORPORATION

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

March 14, 2012

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among NewMarket Corporation,
a Virginia corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”), evidencing a
revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $650,000,000.

SCHEDULES

 

  Schedule 1.01    --    Excluded Real Property   Schedule 2.01    --   
Commitments   Schedule 2.02    --    Mandatory Cost   Schedule 2.06    --   
Existing Letters of Credit   Schedule 3.01    --    Subsidiaries   Schedule 6.01
   --    Existing Indebtedness   Schedule 6.02    --    Existing Liens

EXHIBITS

 

  Exhibit A    --    Form of Assignment and Assumption   Exhibit B-1    --   
[Intentionally Omitted]   Exhibit B-2    --    [Intentionally Omitted]  
Exhibit C    --    Form of Increasing Lender Supplement   Exhibit D    --   
Form of Augmenting Lender Supplement   Exhibit E    --    List of Closing
Documents   Exhibit F-1    --    Form of Borrowing Subsidiary Agreement  
Exhibit F-2    --    Form of Borrowing Subsidiary Termination   Exhibit G    --
   Form of Subsidiary Guaranty   Exhibit H-1    --    Form of U.S. Tax
Certificate (Non-U.S. Lenders That Are Not Partnerships

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

  Exhibit H-2   --    Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)   Exhibit H-3   --    Form of U.S. Tax Certificate (Non-U.S.
Participants That Are Not Partnerships)   Exhibit H-4   --    Form of U.S. Tax
Certificate (Non-U.S. Participants That Are Partnerships)   Exhibit I-1   --   
Form of Borrowing Request   Exhibit I-2   --    Form of Interest Election
Request   Exhibit I-3   --    Form of Swingline Borrowing Request   Exhibit J  
--    Form of Note

 

2. Notes executed by the initial Borrowers in favor of each Lender, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

5. Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C. OPINIONS

 

6. Opinion of Steven M. Edmonds, Esq., general counsel of the Company.

 

7. Opinion of Hunton & Williams LLP, special counsel for the Loan Parties.

 

2



--------------------------------------------------------------------------------

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

8. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct in all material respects and (ii) no Default or Event of Default has
occurred and is then continuing.

 

9. Termination Letter in respect of the Existing Credit Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among NewMarket
Corporation, a Virginia corporation (the “Company”), [Name of Foreign Subsidiary
Borrower], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                    ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct in all materials respects as of that date. [The Company and the New
Borrowing Subsidiary further represent and warrant that the execution, delivery
and performance by the New Borrowing Subsidiary of the transactions contemplated
under this Agreement and the use of any of the proceeds raised in connection
with this Agreement will not contravene or conflict with, or otherwise
constitute unlawful financial assistance under, Sections 677 to 683 (inclusive)
of the United Kingdom Companies Act 2006 of England and Wales (as
amended).]5[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT
OR ITS COUNSELS] The Company agrees that the Guarantee of the Company contained
in the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Foreign
Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

5 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

NEWMARKET CORPORATION By:  

 

  Name:     Title:   [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

  Name:     Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

1 Chase Tower

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, NewMarket Corporation (the “Company”), refers to the Credit
Agreement dated as of March 14, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, NEWMARKET CORPORATION By:  

 

  Name:     Title:  

 

Copy to:   JPMorgan Chase Bank, N.A.   270 Park Avenue   New York, New York
10017

 

2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of March 14, 2012, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, NewMarket Corporation, a Virginia corporation (the “Company”), the
Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the institutions from time to
time parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of March 14, 2012 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making of any Loan or issuance of any
Letter of Credit) that:

(A) It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation, organization or



--------------------------------------------------------------------------------

formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.

(B) It (to the extent applicable) has the requisite corporate, partnership or
limited liability company, as applicable, power and authority and legal right to
execute and deliver this Guaranty and to perform its obligations hereunder. The
execution and delivery by each Guarantor of this Guaranty and the performance by
each of its obligations hereunder have been duly authorized by requisite
corporate, partnership or limited liability company, as applicable, action, and
this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor, respectively, enforceable against such Guarantor, respectively, in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(C) The execution and delivery by it of this Guaranty, the consummation by it of
the transactions herein contemplated, or compliance by it with the provisions
hereof (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Guarantor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, material agreement or
other material instrument binding upon such Guarantor or its assets, and
(d) will not result in the creation or imposition of any Lien on any asset of
such Guarantor.

SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the Obligations, including, without limitation, (i) the principal
of and interest on each Loan made to any Borrower pursuant to the Credit
Agreement, (ii) any obligations of any Borrower to reimburse LC Disbursements
(“Reimbursement Obligations”), (iii) all obligations of any Borrower owing to
any Lender or any affiliate of any Lender under any Swap Agreement or Banking
Services Agreement and (iv) all other amounts payable by any Borrower or any of
its Subsidiaries under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by any Borrower or
any of its Subsidiaries, as applicable, to pay punctually any such amount, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount at the place and in the manner specified in the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or the relevant Loan Document, as
the case may be. Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce

 

2



--------------------------------------------------------------------------------

any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting such Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of such Borrower or any other guarantor
of any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;

(I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

3



--------------------------------------------------------------------------------

(J) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Subject to Section 25 of this Guaranty, each of the Guarantors’
obligations hereunder shall remain in full force and effect until all Guaranteed
Obligations (other than unasserted contingent indemnification obligations not
yet due and payable) shall have been paid in full in cash and the Commitments
and all Letters of Credit issued under the Credit Agreement shall have
terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time this Guaranty shall automatically terminate with no further act of
the parties hereto. If at any time any payment of the principal of or interest
on any Loan, any Reimbursement Obligation or any other amount payable by any
Borrower or any other Loan Party under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result that such currency (the “Original Currency”) no longer
exists or the relevant Guarantor is not able to make payment in such Original
Currency, then all payments to be made by such Guarantor hereunder in such
currency shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B) Additional Waivers. To the fullest extent permitted by law and
notwithstanding anything herein to the contrary, each of the Guarantors hereby
absolutely, unconditionally, knowingly, and expressly waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

4



--------------------------------------------------------------------------------

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

 

5



--------------------------------------------------------------------------------

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations (other than
unasserted contingent indemnification obligations not yet due and payable) have
been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) to the extent permitted by law, waive any right to
enforce any remedy which the Holders of Guaranteed Obligations, the Issuing
Banks or the Administrative Agent now have or may hereafter have against any
Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and (iii) to the extent permitted by law, waive
any benefit of, and any right to participate in, any security or collateral
given to the Holders of Guaranteed Obligations, the Issuing Banks and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of any Borrower to the Holders
of Guaranteed Obligations or the Issuing Banks. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations (other than unasserted
contingent indemnification obligations not yet due and payable) and (B) waives
any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations (other than unasserted contingent
indemnification obligations not yet due and payable) are indefeasibly paid in
full in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and permitted assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than unasserted contingent
indemnification obligations not yet due and payable); provided that, as long as
no Event of Default has occurred and is continuing, such Guarantor may receive
payments of principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then,

 

6



--------------------------------------------------------------------------------

and in any such event (such events being herein referred to as an “Insolvency
Event”), any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of any Obligor to any Guarantor (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Guaranteed Obligations, due or to become due,
until such Guaranteed Obligations shall have first been fully paid and satisfied
(in cash). Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Guarantor as the property of
the Holders of Guaranteed Obligations. If any such Guarantor fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers or employees is irrevocably authorized to make the
same. Each Guarantor agrees that until the Guaranteed Obligations (other than
the contingent indemnity obligations) have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document among any
Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.

 

7



--------------------------------------------------------------------------------

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations (other than
unasserted contingent indemnification obligations not yet due and payable) and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations (other than unasserted contingent indemnification
obligations not yet due and payable) in cash and the termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower under the Credit Agreement, any Swap Agreement,
any Banking

 

8



--------------------------------------------------------------------------------

Services Agreement or any other Loan Document is stayed upon the insolvency,
bankruptcy or reorganization of such Borrower, all such amounts otherwise
subject to acceleration under the terms of the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Required Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS

 

9



--------------------------------------------------------------------------------

AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

(B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE
(A) ABOVE. SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH
FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN
FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF. EACH FOREIGN
GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS
UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED THAT, TO THE EXTENT
LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY
REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO
THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE
GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE
COMPANY). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH
MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD
TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN
GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN SUCH ACTION.

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO

 

10



--------------------------------------------------------------------------------

JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE),
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, etc.

(A) Taxes. The Obligations of the Guarantor and the Lenders set out in
Section 2.17 of the Credit Agreement shall be applicable, mutatis mutandis, to
all payments required to be made by any Guarantor under this Guaranty.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of one primary counsel (and one local counsel in each applicable
jurisdiction) paid or incurred by the Administrative Agent or any other Holder
of Guaranteed Obligations in connection with the collection and enforcement of
amounts due under the Loan Documents, including without limitation this
Guaranty. The Administrative Agent agrees to distribute payments received from
any of the Guarantors hereunder to the other Holders of Guaranteed Obligations
on a pro rata basis for application in accordance with the terms of the Credit
Agreement.

SECTION 19. Setoff. If an Event of Default shall have occurred and be
continuing, each Holder of Guaranteed Obligations (including the Administrative
Agent) may at any time and from time to time, to the fullest extent permitted by
law, regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations
(i) any indebtedness due or to become due from such Holder of Guaranteed
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Guaranteed Obligations (including
the Administrative Agent) or any of their respective Affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and/or other Guarantors of all or any part of the Guaranteed Obligations, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, that diligent inquiry would reveal, and each
Guarantor hereby agrees that none of the Holders of Guaranteed Obligations
(including the Administrative Agent) shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Guaranteed Obligations (including
the Administrative Agent), in its sole discretion, undertakes at any time or
from time to time to provide any such information to a Guarantor, such Holder of
Guaranteed Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Guaranteed
Obligations (including the Administrative Agent), pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

11



--------------------------------------------------------------------------------

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

SECTION 25. Limitation on Enforcement. This Guaranty may be enforced only by the
action of the Administrative Agent acting individually or upon instructions of
the Required Lenders and no other Holder of Guaranteed Obligations shall have
any right individually to seek to enforce this Guaranty, it being understood
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Holders of Guaranteed Obligations under the terms of the
Credit Agreement. This Guaranty may not be enforced against any director,
officer, employee or stockholder of the Guarantors.

SECTION 26. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.14 of the
Credit Agreement.

 

12



--------------------------------------------------------------------------------

Remainder of Page Intentionally Blank.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[GUARANTORS] By:  

 

Name: Title:

 

14



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first written above: JPMORGAN CHASE BANK,
N.A., as Administrative Agent By:  

 

Name: Title:

 

15



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY1

Reference is hereby made to the Guaranty (the “Guaranty”) made as of March 14,
2012, by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with
any additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty. By its execution below, the
undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
material respects as of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this     day of         , 20    .

 

[NAME OF NEW GUARANTOR] By:  

 

Its:

 

1 

Incorporate appropriate local law provisions and language limiting the scope of
the guaranty provided by each Foreign Subsidiary to the Obligations of such
Foreign Subsidiary’s foreign parent entity.

 

16



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name: Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name: Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished to the Lender, from whom it acquired the
participation in respect of which it is providing this certificate, with a
certificate of its non- U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name: Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished to the Lender, from whom it acquired the
participation in respect of which it is providing this certificate, with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[                    ]

[                    ]

Attention: [                    ]

Fax: [                    ]

Re: NewMarket Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). The [Company/relevant Borrower] hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Revolving Borrowing
under the Credit Agreement, and in that connection the [Company/relevant
Borrower] specifies the following information with respect to such Revolving
Borrowing requested hereby:

 

1. Name of Borrower:             

 

2.

Aggregate principal amount of Borrowing:1             

 

3. Date of Borrowing (which shall be a Business Day):             

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
            

 

6. Agreed Currency:             

 

7. Location and number of Borrower’s account or any other account agreed upon by
the Administrative Agent and the Borrower to which proceeds of Borrowing are to
be disbursed:             

The [Company] [and the relevant Borrower each] hereby represents and warrants
that the conditions to lending specified in Section[s] [4.01 and] 3 4.02 of the
Credit Agreement are satisfied as of the date hereof.

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, NEWMARKET CORPORATION, as the Company By:  

 

Name: Title: [OTHER BORROWER, IF APPLICABLE], as a Borrower By:  

 

Name: Title:

 

3 

To be included only upon Effective Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[                    ]

[                    ]

Attention: [                    ]

Fax: [                    ]

Re: New Market Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). [The Company] [name of relevant Borrower] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to convert an
existing Revolving Borrowing under the Credit Agreement, and in that connection
[The Company] [name of relevant Borrower] specifies the following information
with respect to such conversion requested hereby:

 

1. List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):1
            

 

6. Agreed Currency:             

 

1 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, [NEWMARKET CORPORATION, as the Company][[BORROWER], as
Borrower] By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF SWINGLINE BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[                    ]

[                    ]

Attention: [                    ]

Fax: [                    ]

Re: NewMarket Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of March 14, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NewMarket Corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). The Company hereby gives you notice pursuant to Section 2.05 of the
Credit Agreement that it requests a Swingline Loan under the Credit Agreement,
and in that connection the Company specifies the following information with
respect to such Swingline Loan requested hereby:

 

1.

Aggregate principal amount of Swingline Loan:1             

 

2. Date of Borrowing (which shall be a Business Day):             

 

3. Location and number of Company’s account or any other account agreed upon by
the Administrative Agent and the Borrower to which proceeds of Swingline Loan
are to be disbursed:             

The Company hereby represents and warrants that the conditions to lending
specified in Sections 4.01 and 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

1 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

Very truly yours, NEWMARKET CORPORATION, as the Company By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTE

March 14, 2012

FOR VALUE RECEIVED, the undersigned, [BORROWER], a [            ] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [LENDER
NAME] (the “Lender”) the aggregate unpaid Dollar Amount of all Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of March 14, 2012 by and among the
Borrower, [INSERT NAME(S) OF OTHER BORROWER(S), IF ANY], the financial
institutions from time to time parties thereto as Lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the undersigned Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar Amount of such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

To the extent permitted by law, demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower. Whenever in this Note
reference is made to the Administrative Agent, the Lender or the Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. The
Borrower’s successors and assigns shall include, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

3



--------------------------------------------------------------------------------

[BORROWER] By:  

 

Name: Title:

 

4



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan Currency    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                 

 

5